 



Exhibit 10.13

THIS AGREEMENT is dated as of the 23rd July 2001.



BETWEEN

(1) NEWSQUEST MEDIA GROUP LTD a company having its registered office at
Newspaper House, 34-44 London Road, Morden, Surrey SM4 5BR (the “Company”); and

(2) PAUL DAVIDSON (the “Executive”).

WHEREAS

The Executive is a director and is employed by the Company and it is desired to
regulate the terms of the Executive’s employment with the Company.

NOW IT IS HEREBY AGREED

1. JOB TITLE

The Company agrees to employ the Executive and the Executive agrees to act as
Chief Executive of the Company or in such other appointment as may from time to
time be agreed (the “Appointment”) and the Executive agrees to serve the Company
upon the terms set out in this Agreement.

The Executive will report to the President of Gannett Co., Inc.

2. PERIOD

(a) The Appointment shall commence on the date hereof and (subject to the
provisions for termination of this Agreement) shall continue until terminated by
either party giving to the other not less than 12 months previous notice in
writing to that effect.

(b) Notwithstanding the provisions of Sub-Clause 2(a) the Appointment will
terminate automatically when the Executive reaches the age of sixty five.

(c) The Company may at its absolute discretion elect to terminate the employment
of the Executive with immediate effect by paying to the Executive salary and an
amount equal to the value of the other benefits available to the Executive
hereunder in lieu of notice.

3. DUTIES OF EXECUTIVE

During the continuance of the Appointment:

(a) The Executive shall devote the whole of his time, attention and skill to the
duties of his office and shall faithfully, efficiently, competently and
diligently perform such duties and exercise such powers as may from time to time
be assigned to or vested in him and shall obey all reasonable and lawful
directions given to him by or under the authority of the

 



--------------------------------------------------------------------------------



 



Board and use all reasonable endeavours to promote and extend the Company’s
business and to protect and further the interest and reputation of the Company;

(b) the Company reserves the right to assign to the Executive duties of a
different nature to those which are consistent with the job title set out in
Clause 1 provided such duties are of an equivalent or higher status to those
consistent with the job title set out in Clause 1;

(c) the Executive may be required in pursuance of his duties hereunder to
perform services not only for the Company but also for any associated company
for so long as the Company requires and (without further remuneration) to accept
such offices in any associated company as the Company may from time to time
reasonably require and the Executive shall carry out such duties as if they were
duties to be performed by him on behalf of the Company and the obligations
contained herein shall apply mutatis mutandis as if all references to “the
Company” are references to the relevant associated company;

(d) the Executive hereby agrees that the Company shall be entitled from time to
time without any further consent to second him to the employment of any
associated company but without prejudice to his rights hereunder and the
Executive shall carry out such duties as if they were duties to be performed by
him on behalf of the Company and the obligations contained herein shall apply
mutatis mutandis as if all references to “the Company” are references to the
relevant associated company;

(e) the Executive hereby warrants to the Company that he shall not, as a
consequence of carrying out his duties hereunder, or entering into this
Agreement or other agreements or arrangements made or to be made between the
Company or any associated company and him commit any breach of any terms express
or implied (whether concerning confidentiality, non-competition or otherwise) of
any contract with or of any other obligation to any third party binding upon
him;

(f) the Executive shall not during the term of this Agreement (except with the
prior consent in writing of the Board) be directly or indirectly engaged or
concerned in the conduct of any other business which is wholly or partly in
competition with any business carried on by the Company or any associated
company whether by himself or in partnership with or as agent, employee or
representative of any third party nor shall he be directly or indirectly
interested in any such business save through his holding or being interested in
investments (quoted or unquoted) not representing more than one per cent of the
issued securities of any class of any one company;

(g) the Executive shall, if called upon to do so and without any further
remuneration other than is herein mentioned, perform his duties hereunder at
premises in any part of the United Kingdom as may be agreed between the
Executive and the Company. If in accordance with this sub-clause the Executive
is required to change his residence the Company will reimburse the Executive
such removal and other expense incidental to such change of residence as the
Company may consider fair and reasonable in the circumstances together with the
disturbance allowance in accordance with the Company’s policy;

(h) the Executive shall at all times keep the Board promptly and fully informed
(in writing if so requested) of his conduct of the business or affairs of the
Company or any associated company and provide such further information, written
records and/or explanation as the Board may reasonably require; and

 



--------------------------------------------------------------------------------



 



(i) the Executive may be required in pursuance of his duties hereunder to travel
and stay on a temporary basis outside the United Kingdom, but shall not, without
his consent, be required to reside outside the United Kingdom.

4. FURTHER OBLIGATIONS OF THE EXECUTIVE

(a) The Executive shall during the continuance of his employment and for the
period of 6 months after its termination comply (and shall procure that his
spouse or partner and his minor children shall comply) with all applicable rules
of law, New York Stock Exchange regulations in respect of the stock of Gannett
Co., Inc., and codes of conduct of the Company and any associated company for
the time being in force in relation to dealings in shares, debentures or other
securities of the Company or any associated company or any unpublished price
sensitive information affecting the securities of any other company (provided
that the Executive shall be entitled to exercise any options granted to him
under any share option scheme established by the Company or any associated
company subject to the rules of any such scheme).

(b) The Executive shall in relation to any dealings in securities of overseas
companies comply with all laws of any foreign state affecting dealings in the
securities of such companies and all regulations of any relevant stock exchanges
on which such dealings take place.

(c) During the continuance of his employment the Executive:

(i) shall not directly or indirectly procure accept or obtain for his own
benefit (or for the benefit of any other person) any payment, rebate, discount,
commission, vouchers, gift entertainment, or other benefit (“Gratuities”) from
any third party in respect of any business transacted or proposed to be
transacted (whether or not by him) or by or on behalf of the Company or any
associated company; and

(ii) shall observe the terms of any policy issued by the Company in relation to
Gratuities; and

(iii) shall immediately disclose and account to the Company for any Gratuities
received by him (or by any other person on his behalf or at his instruction).

5. SALARY AND OTHER BENEFITS

During the continuance of the Appointment:

(a) The Company shall pay to the Executive a salary at the rate of TWO HUNDRED
AND FIFTEEN THOUSAND POUNDS (GBP 215,000) per annum or such rate as may from
time to time be agreed by the Company, such salary to be subject to review in
January each year beginning January 2003 (any adjustment not to be downwards)
and shall be inclusive of any other remuneration from the Company or any
associated company including, without prejudice to the above generality, any
fees receivable by the Executive as a Director of the

 



--------------------------------------------------------------------------------



 



Company or any associated company. The said salary (less tax and statutory
deductions) shall be payable to the Executive by equal monthly payments two
weeks in arrears on the fifteenth day of each month and shall be deemed to
accrue on a daily basis;

(b) The Executive shall during the continuance of his employment, be entitled to
be paid bonuses on achievement of or exceeding performance levels set annually
by the Remuneration Committee;

(c) The Company shall refund to the Executive, subject where appropriate to the
production of vouchers, all reasonable out-of-pocket expenses properly incurred
by him in the performance of his duties including expenses of entertainment,
subsistence and travelling and where the Company issues a company sponsored
credit or charge card the Executive shall use such card only for those expenses
reimbursable in terms of this Sub-Clause 5(c) and the Company reserves the right
in its absolute discretion to withdraw the use of such card(s) from the
Executive at any time without assigning any reason therefore;

(d) The Executive shall conform to such hours of work as may from time to time
reasonably be required of him in the performance of his duties hereunder for the
Company or any associated company and shall not be entitled to receive any
additional remuneration for work outside the normal hours;

(e) The Executive shall be entitled without loss of remuneration to 25 working
days holiday in each holiday year of the Company which is the calendar year (in
addition to Bank and other public holidays) to be taken at such time or times as
the Company may approve. The Executive shall not be entitled to carry forward
any annual holiday entitlement foregone by him for any reason during the holiday
year in which it accrued. Neither Saturday nor Sunday shall be regarded as a
working day. Upon the termination of his employment the Executive’s entitlement
to accrued holiday pay shall be calculated on a pro rata basis in respect of
each completed month of service in the holiday year in which his employment
terminates and the appropriate amount shall be paid to the Executive provided
that if the Executive shall have taken more days’ holiday than his accrued
entitlement the Company is hereby authorised to make an appropriate deduction
from the Executive’s final salary payment;

(f) Without prejudice to the Company’s rights under clause 9 below during any
period of absence from work due to sickness or accident the Executive shall
(after giving the Company when required evidence satisfactory to it of
incapacity and continuing incapacity to work) be paid as follows:

Period of Service Duration of Benefit

Under 1 year 15 weeks in any period of 12 months
1 year but under 5 years 30 weeks in any period of 12 months
5 years and over 52 weeks in any period of 18 months

In each case there shall be deducted from the Executive’s remuneration any
statutory sick pay or sick pay or social security benefits under which he is
entitled to claim in consequence of such sickness or accident under the National
Insurance scheme for the time being in force (whether such income benefit is

 



--------------------------------------------------------------------------------



 



received or not) and/or any scheme for the time being in force of which by
virtue of his employment with the Company he is a non-contributory member
provided that after the period of twelve months the payment of salary shall be
at the discretion of the Company.

(g) subject to the rules for the time being applicable thereto the Executive
shall be entitled to continued membership of the Enhanced Section of the
Newsquest Pension Scheme (the “Scheme”). Whilst the Executive continues in
membership changes in the rules of the Scheme will be notified in writing to the
Executive within one month and copies of the rules of the Scheme for the time
being in force will be made available to him for inspection on application to
the Secretary of the Company. The Company has special arrangements for employees
who are affected by the earnings cap (introduced by the Finance Act 1989) and
details of the arrangements which apply to the Executive are contained in a
separate letter from the Company to the Executive;

(h) the Company shall provide the Executive, his spouse and his unmarried
children (if any) under the age of 21 (or under the age of 25 if they are
continuing in full time education) with membership of a private health scheme
without excess, or at the discretion of the Board at an alternative private
health scheme providing similar benefits;

(i) the Company will maintain Director’s and Officer’s Liability Insurance for
the Executive during the course of his employment at a level at which such
insurance is normally maintained for businesses of the size of the Company such
insurance will cover the Executive’s reasonable legal costs incurred by him in
defending any action brought against the Executive arising out of the
performance of his duties under this Agreement; and

(j) If the Executive’s employment under this Agreement is terminated by reason
of redundancy (as defined by section 139 of the Employment Rights Act 1996) the
Executive will be entitled to receive a redundancy payment equal to one month’s
basic salary (as referred to in Clause 5(a) above) for every year that he has
been employed by the Company or in any employment in respect of which his
employment with the Company is continuous, up to a maximum of 12 months salary
(as aforesaid) such payment to be in addition to any other entitlement of the
Executive arising out of the termination of his employment under this Agreement.

6. MOTOR CAR

For the purpose of enabling the Executive properly to perform his duties
hereunder the Company shall provide him with the use of a motor car of a make,
model and specification compatible with his status in the Company in accordance
with the Company’s car policy from time to time and shall defray the insurance
costs and all running costs. The Executive will pay all petrol costs and be
refunded on an agreed scale for all business mileage. The Executive shall,
except at such times as the vehicle is by arrangement with the Company, out with
the Executive’s custody and control, be responsible for ensuring that such
vehicle is at all times in the state and condition required by law and that
(where applicable) a test certificate in relation thereto is in force and for
ensuring that he holds a valid United Kingdom drivers licence at all times which
shall be produced to the Company on demand. The Executive will be required at
all times to conform with the Company’s regulations regarding the provision of
motor vehicles and in particular shall procure that the insurance cover relating
to the vehicle provided is not prejudiced or avoided.

 



--------------------------------------------------------------------------------



 



7. NON-DISCLOSURE OF CONFIDENTIAL INFORMATION

(a) The Executive shall not directly or indirectly divulge or communicate to any
person (other than those within the employment of the Company whose province it
is to know the same or with the prior written authority of the Company or as
otherwise required by law) nor shall he make use of (otherwise than for the
purposes of performing his duties hereunder) any of the trade secrets, designs,
techniques, design improvements, know-how, business information, methods, lists
or other confidential information of the Company or of any associated company or
of their respective customers which he may (whether heretofore or hereafter)
have received or obtained while in the service of the Company or any associated
company is bound by an obligation of confidentiality to a third party
(“Confidential Information”). This restriction shall continue to apply after the
termination of the Appointment.

(b) The Executive shall use his best endeavours to prevent the publication or
disclosure of any Confidential Information whether relating to trade dealings,
financial affairs or otherwise.

(c) The restrictions contained in this Clause 7 shall cease to apply to any
Confidential Information which may (otherwise than by reason of the default of
the Executive) become available to the public generally.

(d) The Executive shall not during the continuation of the Appointment make
(otherwise than for the benefit of the Company or any associated company) any
notes, memoranda, tape recordings, films, photographs, plans, drawings or any
form of record relating to any matter within the scope of the business of the
Company or any associated company or concerning any of the dealings or affairs
of the Company or any associated company (“the Company Records”).

(e) The provisions of this Clause 7 shall apply mutatis mutandis to any secret
information or Confidential Information the Executive may have received or
obtained while in the employment of any associated company or of any company to
which the Executive has been seconded in terms of Sub-Clause 3(c) hereof as if
all references to “the Company” are references to the relevant associated
company or company to which the Executive is seconded.

8. INVENTIONS

In view of the fact that the business of the Company and of its associated
companies consists in part of the development and exploitation of inventions,
techniques and methods and that it is the Executive’s responsibility to further
the interests of the Company and its associated companies in respect thereof he
agrees that each and every discovers, invention, improvement, design and secret
process made or discovered by him (whether alone or with any other person or
persons) at any time whether before or after the date hereof but after he became
an employee of the Company whether capable of being patented or registered or
not (and whether or not made or discovered in the course of his employment
hereunder) in connection with or in any way affecting or relating to the
business of the Company or of any associated company or capable of being used or
adapted for use therein or in connection therewith shall forthwith be disclosed
to the Company and shall belong to and be the absolute property of the Company
or such associated company as the Company may nominate for the purpose. If and
whenever

 



--------------------------------------------------------------------------------



 



required so to do (whether during or after the termination of the Appointment)
the Executive shall at the expense of the Company apply or join in or appoint
the Company as his agent with full powers for the purposes of applying for
letters patent or other equivalent protection in the United Kingdom or any other
part of the world for any such discovery, invention, improvement, design and
secret process as aforesaid and execute all instruments and do all things
necessary for vesting the said letters patent or other equivalent protection
when obtained and all right, title and interest to and in the same in the
Company (or its nominees) absolutely and as sole beneficial owner or in such
other person as the Company may require; provided always that nothing herein
shall prejudice the rights of the Executive as contained in Sections 40 to 43 of
the Patents Act 1977 as amended by the Copyright, Designs and Patents Act 1988.
The Company hereby undertakes to indemnify the Executive for all liabilities
arising out of the unauthorised use of the power of attorney granted pursuant to
this clause.



9. TERMINATION

(a) Without in any way limiting any rights of the Company this Agreement shall
be subject to termination by the Company forthwith without notice or payment in
lieu of notice:

(i) if the Executive shall have committed any serious or material breach
(whether by one or several acts or omissions) of his obligations hereunder; or

(ii) if the Executive shall have repeated or continued any breach of his
obligations hereunder after he has at any time received written warning from the
Company in respect of such breach; or

(iii) if the Executive shall have been found guilty of any criminal offence
(other than under the Road Traffic Acts from time to time in force which does
not involve a custodial sentence and other than in relation to any criminal
offence committed by the Executive as a consequence of the publication of any
matter in a newspaper, magazine or periodical published by the Company or any
associated company which has not knowingly been cleared by the Executive and in
circumstances where no personal blame is attributed to the Executive); or

(iv) shall have become insolvent or shall have compounded with or granted a
trust deed for his creditors (or their respective equivalents in any
jurisdiction); or

(v) if the Executive is guilty of conduct which brings the Company or any
associated company into disrepute;

(vi) if the Executive is or becomes prohibited by law from being a director; or

(vii) if the Executive voluntarily resigns as a director of the Company except
at the request of the Company.

(b) If the Company has any grounds to believe it may have right to terminate the
Appointment of the Executive pursuant to Sub-Clause (a) above, it shall be
entitled (but without prejudice to its right subsequently to terminate the
Appointment on the same or any other ground) to suspend the Executive on full
pay during the period of any enquiry or

 



--------------------------------------------------------------------------------



 



investigation into the circumstances giving rise to such belief.

(c) Without prejudice to the rights of the Executive to remuneration and other
benefits hereunder and to the rights of the Company hereunder including, without
prejudice to the foregoing generality, Sub-Clause 9(b) and Clause 7, the Company
shall have the right at any time after either party has given notice to the
other of termination of this Agreement in accordance with the terms of Clause 2
hereof until such termination to require the Executive not to attend at any
place of work and to exclude him from any premises of the Company (or any
associated company in relation to which the Executive held a position of
responsibility at any time during the twelve months immediately prior to the
date on which notice is served pursuant to Clause 2(a). For so long as the
Company exercises its rights under this Clause the Company shall be under no
obligation to vest in or assign to the Executive any powers or duties or to
provide any work for the Executive and shall have the right to suspend him from
the performance of any duties or obligations hereunder. The rights of the
Company pursuant to this Sub-Clause 9(c) shall not be exercised for a period
exceeding six months in aggregate. Without prejudice to the right of the
Executive to remuneration and other benefits hereunder the Executive shall, at
the request of the Company, resign without claim for compensation from any
office of Director or otherwise held by him in the Company or in any associated
company.

(d) In the event the Company terminates this Agreement for any reason set forth
in Clause 9(a), the Executive shall not be entitled to receive any bonus (to the
extent unpaid) that would otherwise have been payable to him.



10. PROVISIONS ON TERMINATION

(a) On the termination of the Appointment (which term, for the purposes of the
Agreement as a whole, shall mean termination of the Appointment irrespective of
the cause or manner, including, for the avoidance of doubt, by reason of a
repudiatory breach of the Agreement by the Company) or any time thereafter the
Executive shall without prejudice to the rights of the Executive to remuneration
and other benefits hereunder at the request of the Company resign without claim
for compensation from any office of Director or otherwise held by him in the
Company or in any associated company and transfer without payment to the Company
any shares held by the Executive as a nominee on behalf of the Company or any
associated company.

(b) All drawings, designs, photographs, plans, models, blue-prints, reports,
manuals, files, notes, accounts, documents or other material and all notes and
memoranda of any trade secrets of the Company or of any associated company or
any Confidential Information and Company records (including copies thereof) or
keys and other property of or relation to the Company or its associated
companies as shall have been made or received by the Executive during the course
of his employment (whether heretofore or hereafter) are and shall be the
property of the Company and shall, together with any company sponsored credit or
charge cards, be surrendered by him to someone duly authorised by the Company
upon the termination of the Appointment or the suspension of the Appointment in
accordance with Sub-Clause 9(b) or at the request of the Board at any time
during the course of his employment hereunder.



11. NON-COMPETITION

 



--------------------------------------------------------------------------------



 



(a) In this Clause the expression “the Relevant Date” means the first to occur
of:

(i) The date on which this Agreement shall lawfully determine; or

(ii) The date upon which the Executive is required no longer to perform
executive duties pursuant to Sub-Clause 9(c).

(b) Since the Executive has obtained and is likely to obtain in the course of
his employment with the Company and any associated company knowledge or trade
secrets, designs, design improvements, know-how, techniques, methods, lists and
other confidential information relating to the Company and any associated
company and also to their respective customers he hereby agrees that in addition
to the restrictions contained in Clause 7 of this Agreement he will be bound by
the following restrictions namely:

(i) He will not during the currency of his employment and for the period of
12 months from the Relevant Date entice or solicit or endeavor to entice or
solicit away from the Company (or any associated company in relation to which
the Executive held a position of responsibility at any time during the 12 months
immediately prior to the Relevant Date) or have business dealings with or accept
business from any person, firm, company or organisation who or which is or has
been a customer of the Company or such associated company as the case may be and
with whom the Executive has dealt and which business is of the kind which is
undertaken by the Company or such associated company and has been so undertaken
by the Company or such associated company and has been so undertaken for or on
behalf of that person, firm, company or organisation at any time during the 12
months immediately prior to the Relevant Date;

(ii) he will not, without the consent of the Company, during the currency of his
employment and for the period of 12 months from the Relevant Date be directly or
indirectly interested or concerned in any business carried on or about to be
carried on by any person , firm, company or organisation in competition with the
Company (or any associated company in which he held a position of responsibility
at any time during the 12 months immediately prior to the Relevant Date) within
the United Kingdom; provided always that this restriction shall not operate so
as to prohibit any employment none of the duties of which relate or would relate
to the sale of any goods or provisions of any services of a kind which the
Executive shall during the course of his employment with the Company or such
associated company have been involved in selling or providing in his capacity as
an employee of the Company or any associated company;

(iii) he will not at any time whether before or after the Relevant Date
interfere or seek to interfere with the supply to the Company (or to any
associated company in which he has held a position of responsibility in the
12 months immediately prior to the Relevant Date) of any goods or services by
any supplier who during the 12 months preceding such time shall have supplied
goods or services to the Company or to any associated company nor will he
interfere or seek to interfere with the continuance of such supply or the terms
on which supply has during such period as aforesaid been made.

 



--------------------------------------------------------------------------------



 



(c) Since he has obtained and is likely to obtain in the course of his
employment with the Company the confidence of and influence over the employees
of the Company and, in particular, both a knowledge of and the confidence of and
influence over those employees of particular importance to the Company due to
their key skills and responsible positions, and in recognition that the Company
has an interest in preserving its connection with such key employees, the
Executive hereby agrees that in the event of his Appointment being lawfully
terminated he will not during the currency of his employment and for the period
of 12 months from the Relevant Date directly or indirectly entice, solicit or
endeavour to entice or solicit away from the Company or any associated company
any person who was a director, or senior employee reporting direct to any
executive director of the Company or any associated company at any time during
the period of his Appointment and who was engaged in the area of business in
which the Executive was engaged at any time during the period of his Appointment
or with whom the Executive otherwise had a material degree of contact in the
course of the Appointment.

(d) The restrictions set out in Sub-Clauses (b) and (c) above shall apply to any
action taken by the Executive whether as agent, representative, principal,
employee or consultant or as a director of any company.

(e) The Executive acknowledges and agrees that each of paragraphs (i) to
(iii) of Sub-Clause (b) and Sub-Clause (c) of this Clause 11 constitutes an
entirely separate and independent restriction on him and that the duration,
extent and application of each of the restrictions are no greater than is
necessary for the protection of the interests of the Company and its association
companies.

12. AUTHORITY OF THE COMPANY

The Executive hereby irrevocably appoints the Company to be his authorised
attorney to do all such things and to execute all such documents in his name and
on his behalf as may be necessary to secure that the full benefit and advantage
of the rights arising under Clause 8 and sub-Clauses 10(a) and (b) hereof are
obtained by the Company (or where appropriate its nominee) and a letter signed
by any Director or Secretary of the Company certifying that anything or any
document has been done or executed within the authority hereby conferred shall
be conclusive evidence of the same. The Company hereby undertakes to indemnify
the Executive for all liabilities arising out of the unauthorised use of the
power of attorney granted pursuant to this Clause.



13. DEFINITIONS

In this Agreement words and phrases defined in Section 736 of the Companies Act
1985 (as amended) shall bear the same meaning and the expression “Board” means
the Directors of the Company present at a meeting of the Directors or of a
Committee of the Directors duly convened and held; “Remuneration Committee”
shall be comprised of the President and Chief Financial Officer of Gannett Co.,
Inc., either of whom shall have the authority to act on behalf of the
Remuneration Committee; and the expression “associated company” means any
company which from time to time is (i) a company having an ordinary share
capital of which not less than 50 per cent is owned directly or indirectly by
the Company or (ii) a holding company of the Company or any subsidiary of any
such holding company and the provisions of Section 840 of the Income and
Corporation Taxes Act 1988 shall apply in determining the question of control
for any purpose.

 



--------------------------------------------------------------------------------



 



14. NOTICES

Notices may be given by either party by first class prepaid recorded delivery
letter or by facsimile transmission addressed to the other, or by delivery at
(in the case of a notice to the Company) at its registered office for the time
being and (in the case of a notice to the Executive) his last known address and
in the case of a letter shall be deemed to have been given 48 hours after
posting and in the case of facsimile transmission or delivery shall be deemed to
have been at 9:00 a.m. on the business day following transmission or delivery as
the case may be (provided that a copy of any facsimile transmission is posted to
the recipient of the facsimile in the manner set out herein on or prior to the
business day next following the date of the transmission).

15. EMPLOYMENT RIGHTS ACT

The information contained herein and in the Schedule hereto constitutes a
written statement of the terms of the Executive’s employment in compliance with
the provisions of the Employment Rights Act 1996.

16. ENTIRE AGREEMENT

This Agreement contains the entire understanding between the parties and is in
substitution for all previous contracts, service agreements, arrangements, and
understandings relating to the employment of the Executive (written or oral)
between the Company or any associated company and the Executive which shall be
deemed to have been terminated by mutual consent as from the date on which this
Agreement is deemed to have commenced. The Executive acknowledges that he has
not entered into this Agreement in reliance on any warranty, representation or
undertaking which is not contained in or specifically incorporated in this
Agreement. The Executive acknowledges that he has no claim against the Company
or any associated company (or against any of their respective assets) arising
under or out of any such contract or arrangement other than for accrued salary.

17. PROPER LAW

This Agreement shall be governed by and construed in accordance with the Law of
England and the parties to this Agreement hereby submit to the exclusive
jurisdiction of the English courts.

IN WITNESS WHEREOF these presents are executed in the manner and on the date
hereinafter appearing:

SIGNED on behalf of

NEWSQUEST MEDIA GROUP LIMITED

by

/s/Paul Davidson          
Director

/s/Paul Hunter          
Director

SIGNED and delivered as a DEED

by the said PAUL DAVIDSON

in the presence of:

/s/D.C. Lowe          
Witness

Diane Christine Lowe          
Full Name

Secretary          
Occupation

 